DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Regarding claim 1, the claim is generally narrative and indefinite, failing to conform with current U.S. practice. It appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Instant teaches corner structures (fig. 5, 321a) for positioning isolator chips. As a “corner” and an “angle” do not have same meaning in English. Calling a corner structure (fig. 5, 321a) as an “angle” (in line 16) is not a proper English translation, and makes claim definition unclear.
Further, the term of “the chip accommodating hole being provided with at least one positioning angle for positioning the isolator chip” (line 15-17) is vague and renders the claims indefinite. The definition of “angle” is that “a geometric figure formed by two lines that begin at a common point or by two planes that begin at a common line. The space between such lines or planes, measured in degrees”. Claim cites a “positioning angle” without indicating the two lines (or planes) of the angle. The claim scope become unclear.

Claim 8 has the same undefined issue (line 11-12) as that of claim 1.

Claims 2-7 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.


Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (US 7374346) in the view of Uno et al (US 20110170830).

Regarding Claim 1, Tanaka teaches an optical module (abstract; fig. 2), comprising 

a metal front cover (fig. 2, 19; col. 9, line 40-41, the shell 19, which is made of metal or plastic), 
a ceramic sleeve (fig. 2, 18, col. 9, line 39-40, sleeve 18 that is in hollow cylindrical form and made of ceramic or metal), 


a ceramic insertion core (fig. 2, 3; col. 6, line 26-32, An optical fiber 1 is inserted into a through hole 27 at the center of a ferrule 2 made of ceramic or glass material; The fiber stub 3 is composed of the ferrule 2 and the optical fiber 1), 

the ceramic sleeve being disposed in the metal front cover (fig. 2, 18, 19) and fixed by the pressing block (fig. 2, 18, 5), 

one end of the ceramic insertion core being disposed in the ceramic sleeve (fig. 2, 3, 18), 
another end of the ceramic insertion core being fixed in the pressing block (fig. 2, 3, 5), 

the pressing block including a pressing block body (fig. 3, 5, or 5 and 16), 
the pressing block body being an integral structure (fig. 2, 5; or 5 and 16; col. 10, line 60-63, the metal holder 5 of optical receptacle 17 is secured to the lens holder 16 by means of laser welding),
 
one end of the pressing block body being formed with an insertion core positioning hole for fixing the another end of the ceramic insertion core (fig. 2, 3, 5), 
another end of the pressing block body being formed with a chip accommodating hole for accommodating an isolator chip (fig. 2, 5, 9--optical isolator element 9) and 

the chip accommodating hole coaxially communicating with the insertion core positioning hole (fig. 2, 11, 3), 

the magnetic ring accommodating chamber being arranged around the chip accommodating hole (fig. 2, 10, 9), 

the insertion core positioning hole being a round hole (fig. 2, 3),

the chip accommodating hole being provided with at least one positioning angle for positioning the isolator chip (fig. 2, 3, 9; --the end of 3 is provided with a inclined surface with an angle for positioning the chip 9).

But Tanaka does not specifically disclose that wherein the chip accommodating hole being provided with at least one positioning corner structure for positioning the isolator chip.

However, Uno teaches a receptacle attached with an optical isolator (abstract; fig. 1), wherein the chip accommodating hole being provided with at least one positioning corner structure for positioning the isolator chip (fig. 1(a), 1, 2; fig. 3(a-e), 2- chip, 12-chip holder with corner structure; fig. 9, 2, 24).



Regarding Claim 2, Tanaka –Uno combination teaches that the optical module as claimed in claim 1, wherein the positioning angle (corner structure) is a right angle (fig. 1(a), 1, 2; fig. 3(a-e), 2- chip, 12-chip holder with corner structure; fig. 9, 2, 24, as disclosed in Uno).

Regarding Claim 3, Tanaka –Uno combination teaches that the optical module as claimed in claim 1, wherein the positioning angle (corner structure) includes four positioning angle arranged at four corners of the chip accommodating hole (fig. 1(a), 1, 2; fig. 3(a-e), 2- chip, 12-chip holder with corner structure; fig. 9, 2, 24, as disclosed in Uno; ---fig. 9, 2, 24 show two positioning corner structures; it can be arranged having four positioning corner structures, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977)).

Regarding Claim 4, Tanaka –Uno combination teaches that the optical module as claimed in claim 3, wherein the chip accommodating hole is a square hole (fig. 9, 2, 24, as disclosed in Uno; --- fig. 9, 2, 24 show a rectangular hole, but it can be a square 

Regarding Claim 5, Tanaka –Uno combination teaches that the optical module as claimed in claim 3, wherein the four positioning angles (corner structures) of the chip accommodating hole are connected through a curved surface (fig. 9, 2, 24, as disclosed in Uno; ---the hole having corner structures is inside a curved body 24).

Regarding Claim 6, Tanaka –Uno combination teaches that the optical module as claimed in claim 1, wherein the magnetic ring accommodating chamber is an annular groove and is coaxial with the chip accommodating hole (fig. 2, 10, 9 and fig. 9, 5,16, 10, 9,  as disclosed in Tanaka).

Regarding Claim 7, Tanaka –Uno combination teaches that the optical module as claimed in claim 1, wherein the magnetic ring accommodating chamber is an annular concave platform and is coaxial with the chip accommodating hole (fig. 2, 5, 16, 10, 9 and fig. 9, 5,16, 10, 9,  as disclosed in Tanaka).

Regarding Claim 8, Tanaka teaches a pressing block structure for an optical module (abstract; fig. 2), comprising
 

 
one end of the pressing block body being formed with an insertion core positioning hole  (fig. 2, 5,3) for fixing one end of a ceramic insertion core (fig. 2, 3; col. 6, line 26-32, An optical fiber 1 is inserted into a through hole 27 at the center of a ferrule 2 made of ceramic or glass material; The fiber stub 3 is composed of the ferrule 2 and the optical fiber 1), 
another end of the pressing block body being formed with a chip accommodating hole for accommodating an isolator chip (fig. 2, 5, 9--optical isolator element 9) and 

a magnetic ring accommodating chamber for accommodating a magnetic ring (fig. 2, 10- magnetic ring), 
the chip accommodating hole coaxially communicating with the insertion core positioning hole (fig. 2, 11, 9, 3), 

the magnetic ring accommodating chamber being arranged around the chip accommodating hole (fig. 2, 10, 9),
 
the insertion core positioning hole being a round hole (fig. 2, 3, 18- hollow cylindrical form), 

angle for positioning the isolator chip (fig. 2, 3, 9; --the end of 3 is provided with a inclined surface with an angle for positioning the chip 9).

But Tanaka does not specifically disclose that wherein the chip accommodating hole being provided with at least one positioning corner structure for positioning the isolator chip.

However, Uno teaches a receptacle attached with an optical isolator (abstract; fig. 1), wherein the chip accommodating hole being provided with at least one positioning corner structure for positioning the isolator chip (fig. 1(a), 1, 2; fig. 3(a-e), 2- chip, 12-chip holder with corner structure; fig. 9, 2, 24).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical module of Tanaka by the receptacle attached with an optical isolator of Uno for the purpose to easily perform a positioning process and a fixing process for the optical isolator element (¶[0022], line 1-4).

Regarding Claim 9, Tanaka –Uno combination teaches that the pressing block structure as claimed in claim 8, wherein the positioning angle (corner structure) is a right angle (fig. 1(a), 1, 2; fig. 3(a-e), 2- chip, 12-chip holder with corner structure; fig. 9, 2, 24, as disclosed in Uno).

Regarding Claim 10, Tanaka –Uno combination teaches that the pressing block structure as claimed in claim 8, wherein the positioning angle includes four positioning angle (corner structures) arranged at four comers of the chip accommodating hole (fig. 1(a), 1, 2; fig. 3(a-e), 2- chip, 12-chip holder with corner structure; fig. 9, 2, 24, as disclosed in Uno; ---fig. 9, 2, 24 show two positioning corner structures; it can be arranged having four positioning corner structures, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977)).

Regarding Claim 11, Tanaka –Uno combination teaches that the pressing block structure as claimed in claim 10, wherein the chip accommodating hole is a square hole (fig. 9, 2, 24, as disclosed in Uno; --- fig. 9, 2, 24 show a rectangular hole, but it can be a square hole, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Regarding Claim 12, Tanaka –Uno combination teaches that the pressing block structure as claimed in claim 10, wherein the four positioning angles (corner structures) of the chip accommodating hole are connected through a curved surface (fig. 9, 2, 24, as disclosed in Uno; ---the hole having corner structures is inside a curved body 24).



Regarding Claim 14, Tanaka –Uno combination teaches that the pressing block structure as claimed in claim 8, wherein the magnetic ring accommodating chamber is an annular concave platform and is coaxial with the chip accommodating hole (fig. 2, 5, 16, 10, 9 and fig. 9, 5,16, 10, 9,  as disclosed in Tanaka).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872